Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 1 of 13 PageID 3317




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


 SUNTRUST EQUIPMENT
 FINANCE & LEASING CORP.,

                    Plaintiff,

 v.                                              Case No. 6:19-cv-1624-CEM-LRH

 INTERNATIONAL SPEEDWAY
 CORPORATION,

                    Defendant.
                                        /

                                       ORDER

       THIS CAUSE is before the Court on Defendant’s Objection to Magistrate

 Judge’s Order on Defendant’s Motion to Compel (“Objection,” Doc. 85), to which

 Plaintiff filed a Response in Opposition (Doc. 87). For the reasons stated herein, the

 Objection will be overruled and the Magistrate Judge’s Order (Doc. 82) will be

 affirmed.

                                 I.    BACKGROUND

       This case arises from a contractual dispute between several entities, some of

 which are parties to this action and some of which are not. (Am. Compl., Doc. 30,

 at 1–5). On September 25, 2017, Plaintiff entered into a Master Equipment Lease

 Agreement (“Master Lease,” Doc. 30-1) with DC Solar Distribution, Inc. (“DC




                                      Page 1 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 2 of 13 PageID 3318




 Solar”). (Doc. 30 at 7; see generally Doc. 30-1). Through the Master Lease, Plaintiff

 leased to DC Solar certain equipment to be set forth in one or more equipment

 schedules, (Doc. 30 at 7; Doc. 30-1 at 2), specifically “mobile solar generators”

 (“MSGs”). (Doc. 30 at 1).

       The Master Lease also contains other contract provisions applicable to the

 instant case. Specifically, the Master Lease contains a provision regarding “Lessee

 Assignments,” which states:

              [DC Solar] shall not . . . sublet the equipment to, or permit
              the equipment to be used by, anyone other than [DC Solar]
              or a permitted sublessee under a permitted sublease, in
              each case without [Plaintiff]’s prior written consent.

 (Doc. 30-1 at 9 (emphasis omitted)). The Master Lease defines a Permitted Sublease

 as “a sublease of any of the Equipment between [DC Solar] and a Permitted

 Sublessee under a sublease agreement in the form . . . approved by [Plaintiff].” (Id.).

 A Permitted Sublessee is defined as “[Defendant], and any other sublessee with

 [Plaintiff]’s prior written consent.” (Id.).

       Shortly thereafter, Plaintiff and DC Solar executed Equipment Schedule No.

 001 (“Schedule 001,” Doc. 30-2). (Doc. 30 at 8; see generally Doc. 30-2). On

 November 3, 2017, the same parties executed Equipment Schedule No. 002

 (“Schedule 002,” Doc. 30-3) (collectively, “Schedules”). (Doc. 30 at 8; see generally

 Doc. 30-3). Through the Master Lease, Schedule 001, and Schedule 002, Plaintiff




                                        Page 2 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 3 of 13 PageID 3319




 leased 500 MSGs to DC Solar at a total invoice cost of seventy-five million dollars.

 (Doc. 30 at 8; Doc. 30-2 at 2; Doc. 30-3 at 2).

       On September 27, 2017, two days after the Master Lease was executed, DC

 Solar and Defendant entered into a Mobile Solar Equipment Sublease (“Sublease,”

 Doc. 30-4). (See generally id.). Through the Sublease, DC Solar subleased to

 Defendant the 500 MSGs leased to DC Solar through the Master Lease and

 Schedules. (Id. at 2). The Sublease purports to “incorporate[] . . . by reference” the

 Master Lease. (Id.). The Sublease also states that it is “subject to all terms and

 conditions of the Master Lease[, and t]o the extent there is a conflict between the

 terms of the Master Lease and [the] Sublease, [the] Sublease shall prevail.” (Id.).

       The same day the Sublease was executed, DC Solar and Defendant executed

 an Addendum to Mobile Solar Equipment Sublease (“Sublease Addendum #1,” Doc.

 30-10). (Doc. 30 at 15–16; see generally Doc. 30-10). Sublease Addendum #1

 amends the Sublease to incorporate additional contractual provisions, including

 conditions under which Defendant could terminate the Sublease. (Doc. 30-10 at 2).

 Specifically, Sublease Addendum #1 states that DC Solar “is entering into a

 sponsorship agreement” with certain affiliates of Defendant, and in the event the

 sponsorship agreements are not executed or are terminated by DC Solar, Defendant

 “in its sole discretion shall have the right to terminate the Sublease upon written

 notice to [DC Solar].” (Id.). Sublease Addendum #1 also provides that “[i]n the event




                                      Page 3 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 4 of 13 PageID 3320




 of a conflict between the terms and provisions of [Sublease Addendum #1] and the

 terms and provisions [of] the Sublease, [Sublease Addendum #1] shall control.” (Id.

 at 3). Sublease Addendum #1 also states that it “shall be binding upon the parties

 and their respective heirs, successors and assigns.” (Id.). However, Plaintiff alleges

 that it “was not aware of and did not consent to [Sublease Addendum #1].” (Doc. 30

 at 16).

       On March 6, 2018, DC Solar and Defendant executed Addendum to Mobile

 Solar Equipment Sublease (“Sublease Addendum #2,” Doc. 30-12). (Doc. 30 at 17;

 see generally Doc. 30-12). Sublease Addendum #2 amends the Sublease to delete

 and replace language regarding the Master Lease, stating that “[Defendant’s] use of

 the [MSGs] is subject to all terms and conditions of the Master Lease. To the extent

 there is a conflict between the terms of the Master Lease and [the] Sublease, [the]

 Sublease shall prevail. No term, condition or provision of the Master Lease may be

 modified, amended or deleted without the prior written consent of [DC Solar].”

 (Doc. 30-12 at 2). Sublease Addendum #2 also states that it “shall be binding upon

 the parties and their respective heirs, successors and assigns.” (Id.). However, as

 with Sublease Addendum #1, Plaintiff alleges that it “was not aware of and did not

 consent to . . . [Sublease] Addendum [#]2.” (Doc. 30 at 18).

       The same day the Sublease and Sublease Addendum #1 were executed, and

 prior to the time Sublease Addendum #2 was executed, Plaintiff and DC Solar




                                      Page 4 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 5 of 13 PageID 3321




 executed a Subleasing Consent and Amendment for Schedule 001 (“Schedule 001

 Consent,” Doc. 30-5). (Doc. 30 at 12; see generally Doc. 30-5). Plaintiff and DC

 Solar also later executed a Subleasing Consent and Amendment for Schedule 002

 (“Schedule 002 Consent,” Doc. 30-6) on November 3, 2017 (collectively,

 “Consents”). (Doc. 30 at 12; see generally Doc. 30-6). In the Consents, Plaintiff and

 DC Solar agreed that “[DC Solar] may lease, sublease, rent or otherwise permit use

 of the Equipment in the regular course of its business to [Defendant].” (Doc. 30-5 at

 2; Doc. 30-6 at 2). The Schedule 001 Consent also contains a “Sublessee

 Acknowledgement” that has a signature block for Defendant but is not executed by

 Defendant. (Id. at 5). The Schedule 002 Consent does not contain a Sublessee

 Acknowledgement. (See generally Doc. 30-6). Plaintiff reiterates that despite

 signing the Consents, “[Plaintiff] was not aware of and did not consent to either

 [Sublease] Addendum [#]1 or [Sublease] Addendum [#]2, . . . and [Plaintiff] never

 consented to their terms.” (Doc. 30 at 18).

       In the Consents, DC Solar also “assigns and grants to [Plaintiff] a continuing

 security interest in any and all Sublease Agreements and all proceeds thereof.” (Doc.

 30-5 at 2; Doc. 30-6 at 2). “[Plaintiff] filed a UCC Financing Statement to perfect

 its security interest in the Sublease.” (Doc. 30 at 13; UCC Financing Statement, Doc.

 30-7, at 2). The UCC Financing Statement defines the collateral as “[a]ll of

 [Plaintiff’s] right, title and interest in and to [the Sublease], . . . and all extensions




                                        Page 5 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 6 of 13 PageID 3322




 and renewals thereof, and all rentals and other sums due, now or hereafter, under the

 Sublease, and any and all proceeds of insurance required under the Sublease, and all

 products and proceeds of the foregoing.” (Doc. 30-7 at 2).

       Plaintiff alleges that DC Solar failed to make the payments required under the

 Master Lease for December 2018, (Doc. 30 at 14), and therefore that DC Solar was

 in default under the Master Lease, (Doc. 30-1 at 7). On January 15, 2019, Plaintiff

 sent a letter (Doc. 30-8) directly to Defendant alleging that DC Solar was in default

 and asserting that Plaintiff would “be exercising all of the rights and remedies of

 [DC Solar] under the Sublease.” (Doc. 30 at 14; Doc. 30-8 at 1). Further, Plaintiff

 requested that Defendant begin remitting payments due under the Sublease directly

 to Plaintiff instead of to DC Solar. (Doc. 30 at 14; Doc. 30-8 at 1). According to

 Plaintiff, Defendant did not make any payments to Plaintiff following DC Solar’s

 alleged default. (Doc. 30 at 14). On March 8, 2019, Plaintiff sent another letter (Doc.

 30-9) to Defendant stating that Defendant had failed to make payments due under

 the Sublease for February and March 2019. (Id. at 14–15; Doc. 30-9 at 2). The March

 8, 2019 letter also noted that Plaintiff would pursue its “remedies under the

 Sublease” if Defendant did not cure the late payments within ten days. (Doc. 30-9 at

 2). Plaintiff alleges that Defendant did not make any payments or cure the late

 payments. (Doc. 30 at 15).




                                      Page 6 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 7 of 13 PageID 3323




       Plaintiff filed this lawsuit, asserting four claims for relief in the Amended

 Complaint: (I) Breach of the Master Lease and Sublease, (II) Declaratory Relief,

 (III) Unjust Enrichment, and (IV) Fraudulent Inducement. (Id. at 25–36). Defendant

 asserts three counterclaims: (I) Unjust Enrichment, (II) Declaratory Relief, and (III)

 Trespass to Land. (Answer and Countercls., Doc. 70, at 22–26).

       As applicable to the instant Objection, during discovery in this case,

 Defendant sent Interrogatory No. 21 to Plaintiff, which read as follows:

              Describe in detail every customer of SunTrust and/or
              [Plaintiff] with whom SunTrust and/or [Plaintiff] has or
              had a contract to sponsor a sporting or other event, venue,
              franchise or other organization within the last ten years,
              and for each such customer, identify every person with
              knowledge of any such contract and identify each such
              contract and the benefits and other sponsorship,
              entertainment or hospitality assets received by SunTrust
              and/or [Plaintiff].

 (Pl.’s Resps. to Def.’s First Interrogs., Doc. 75-1, at 3). Additionally, Defendant sent

 Request for Production No. 57 to Plaintiff, which read as follows:

              For every customer of SunTrust and/or [Plaintiff] with
              whom SunTrust and/or [Plaintiff] has or had a contract to
              sponsor a sporting or other event, venue, franchise or other
              organization within the last ten years, all contracts in effect
              with such a customer during the last ten years.

 (Pl.’s Resps. to Def.’s First Reqs. for Produc., Doc. 75-2, at 3). Plaintiff objected to

 both the interrogatory and request for production, arguing that they were “unduly

 burdensome and not proportional to the needs of the case.” (Doc. 75-1 at 3; Doc.




                                       Page 7 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 8 of 13 PageID 3324




 75-2 at 3). Further, Plaintiff objected to the request for production, arguing that

 “sponsorship contracts between SunTrust and/or [Plaintiff] are not relevant to the

 interpretation of the contracts between [Plaintiff] and ISC or to any other issues in

 this case” and that the documents request are “subject to third-party confidentiality

 obligations.” (Doc. 75-2 at 3).

       Defendant filed a Motion to Compel (Doc. 75), arguing that Plaintiff’s

 experience in sports sponsorship agreements, particularly agreements with

 Defendant and NASCAR, is relevant and discoverable. (Id. at 6–13). Thus,

 Defendant argued that the Court should overrule Plaintiff’s objections to the

 interrogatory and request for production and compel Plaintiff to answer and provide

 the requested documents. (Id. at 13–14). United States Magistrate Judge Leslie R.

 Hoffman denied the Motion to Compel. (Doc. 82 at 14). Defendant filed the instant

 Objection to Judge Hoffman’s Order, requesting that the Court vacate Judge

 Hoffman’s Order and grant Defendant’s Motion to compel.

                              II.   LEGAL STANDARD

        “Regardless of whether a magistrate judge rules on a dispositive or a non-

 dispositive matter, any party who disagrees with the magistrate judge’s decision

 [may] object to those specific portions of the decision disagreed with.” Fla. Action

 Comm., Inc. v. Seminole Cnty., No. 6:15-cv-1525-Orl-40GJK, 2016 U.S. Dist.

 LEXIS 143735, at *3 (M.D. Fla. Oct. 18, 2016) (citing Fed. R. Civ. P. 72(a), (b)(2)).




                                      Page 8 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 9 of 13 PageID 3325




 Objections to a Magistrate Judge’s Order are reviewed under the “clearly erroneous”

 or “contrary to law” standard. Fed. R. Civ. P. 72(a); Hallford v. Allen, No. 07-0401-

 WS-C, 2007 U.S. Dist. LEXIS 64956, at *3 (S.D. Ala. Aug. 30, 2007) (citing

 additional authority). “In reviewing the decision, the district judge affords the

 magistrate judge considerable deference and will only set aside those portions of the

 decision that . . . leave the district judge ‘with the definite and firm conviction that a

 mistake has been committed.’” Fla. Action Comm., 2016 U.S. Dist. LEXIS 143735,

 at *3–4 (quoting Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350 (11th

 Cir. 2005)).

                                    III.   ANALYSIS

       Defendant first objects that “the Order misapprehends [Defendant]’s

 argument as to the relevance of the requested discovery and as a result erroneously

 concludes that [Defendant] failed to meet its burden to demonstrate the relevance of

 the requested discovery regarding [Plaintiff]’s sponsorship of sporting events.”

 (Doc. 85 at 1). As applicable here, “[w]hen relevancy of a discovery request is not

 apparent on the face of the request, then the party seeking discovery has the burden

 to show its relevancy.” Siddiq v. Saudi Arabian Airlines Corp., No. 6:11-cv-69-Orl-

 19GJK, 2011 U.S. Dist. LEXIS 151474, at *5 n.3 (M.D. Fla. Dec. 7, 2011) (citation

 omitted); (see Doc. 82 at 5–6 (setting forth the full legal standard)).




                                        Page 9 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 10 of 13 PageID 3326




        As explained in the Order, Judge Hoffman understood Defendant’s relevancy

  argument to be that the requested discovery is relevant to Plaintiff’s fraudulent

  inducement claim, “specifically whether [Plaintiff]’s reliance on [Defendant]’s

  alleged false statements was ‘justifiable.’” (Doc. 82 at 8 (citing Doc. 75 at 2, 6–13)).

  That is, Defendant asserts in the Motion to Compel and its Objection that the

  discovery is relevant to show whether “[Plaintiff] . . . kn[e]w about the sponsorship

  agreements between DC Solar and [Defendant’s] affiliates, and [whether Plaintiff]

  . . . kn[e]w about sponsorship agreements in general.” (Id. at 11). However, as

  explained by Judge Hoffman, this is not in fact Plaintiff’s theory of its fraudulent

  inducement claim. (Id. at 11–12). “[Plaintiff] has never contended that it did not

  know about the sponsorship agreements DC Solar entered into, nor has it ever

  contended that it was unaware of the existence of sponsorship agreements in general.

  Rather, [Plaintiff]’s fraudulent inducement claim is centered on the fact that

  [Defendant] affirmatively misrepresented to [Plaintiff] that the Sublease itself

  contained all of its terms when, in fact, [Defendant] had entered into two Addendums

  which materially changed the terms of the Sublease.” (Id.).

        Primarily, Defendant’s Objection contends that it was improper for Judge

  Hoffman’s Order to “prejudge[] disputed factual issues and uncritically accept[] as

  true [Plaintiff]’s allegations and [Plaintiff]’s theory of the case.” (Doc. 85 at 10).

  This Objection is mistaken as to both arguments. First, the Order does not accept as




                                       Page 10 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 11 of 13 PageID 3327




  true any disputed factual issues. Second, while the Order does accept Plaintiff’s

  theory of its own claim, this is not improper. Rather, Plaintiff is in the best position

  to explain the contours of its own theory of liability on its fraudulent inducement

  claim. Merle Wood & Assocs. v. Trinity Yachts, Ltd. Liab. Co., 714 F.3d 1234, 1237

  (11th Cir. 2013) (“Plaintiffs are the masters of their claims.”). And because Plaintiff

  is limiting its theory of recovery to that argument in opposition to discovery requests,

  Plaintiff will be limited to its asserted theory on this claim. Thus, based on Plaintiff’s

  asserted theory of recovery on its fraudulent inducement claim, Defendant has failed

  to demonstrate the relevancy of the requested discovery.

        The Court need not address the substance of Defendant’s remaining

  objections. First, some of Defendant’s remaining arguments were not raised before

  Judge Hoffman. Specifically, Judge Hoffman opines about what argument regarding

  relevancy might have permitted Defendant to prevail on the Motion to Compel—

  i.e., the discovery might have been relevant if Defendant had “argu[ed] that it is

  commonplace for sponsorship agreements themselves to materially alter terms of

  related leasing agreements.” (Doc. 82 at 13). But, as Judge Hoffman correctly points

  out, Defendant “had two chances to make this argument” and did not. (Id. (noting

  that Defendant “has not connected the dots”)). Perhaps predictably, Defendant

  argues in its Objection that “in fact, this is exactly [Defendant]’s argument.” (Doc.

  85 at 12). But this argument was not presented to Judge Hoffman, and in its




                                        Page 11 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 12 of 13 PageID 3328




  Objection, Defendant has not cited to any place in its Motion to Compel where it

  made this argument. “It of course defies logic to claim that the Magistrate Judge

  erred by failing to consider legal authority which was never offered for [her]

  consideration, and [this Court] will decline to entertain new arguments which should

  have been raised to the Magistrate Judge.” Fla. Action Comm., 2016 U.S. Dist.

  LEXIS 143735, at *9 n.3 (citing Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir.

  2009)).

        Alternatively, even if Defendant had met its relevancy burden, Judge Hoffman

  explains that “[Plaintiff] represents in its response that it has not entered into any

  such agreements from 2016 to present, thus there is no production to compel.” (Doc.

  82 at 13). In regard to this issue, Defendant argues that Judge Hoffman erred by not

  compelling the same discovery from SunTrust—a non-party to this case. But, as

  explained above, Defendant has not demonstrated the relevancy of the requested

  discovery, so the Court need to address whether it would be appropriate to compel

  SunTrust to produce such potential information.

        Similarly, the Court need not address Defendant’s objections related to which

  state law applies. Federal law controls the issue of relevancy, and Defendant has not

  met this threshold burden. Thus, because the Court need not address any issues

  related to substantive law, there is no occasion to address which substantive state

  law applies. (See Doc. 82 at 8–10, 8 n.5, 9 n.6).




                                      Page 12 of 13
Case 6:19-cv-01624-CEM-LRH Document 114 Filed 07/20/21 Page 13 of 13 PageID 3329




                                IV.     CONCLUSION

        In accordance with the foregoing, it is ORDERED and ADJUDGED as

  follows:

             1. Defendant’s Objection to Magistrate Judge’s Order on Defendant’s

               Motion to Compel (Doc. 85) is OVERRULED.

             2. The Magistrate Judge’s Order (Doc. 82) is AFFIRMED.

        DONE and ORDERED in Orlando, Florida on July 20, 2021.




  Copies furnished to:

  Counsel of Record




                                      Page 13 of 13
